Per curiam.
Gary J. Pernice has petitioned for voluntary surrender of his license to practice law in the State of Georgia. The review panel of the State Disciplinary Board accepted Pernice’s admission that he commingled clients’ funds that he held in a fiduciary capacity with his personal funds, and failed to maintain records of, and to account for, his client’s funds in violation of Standards 4, 45, 63, and 65 of Bar Rule 4-102.
The review panel of the State Disciplinary Board recommends that this court allow Pernice to surrender his license voluntarily, and that the name of Gary J. Pernice be removed from the rolls of those entitled to practice law in the State of Georgia. That recommendation is approved and adopted. Because voluntary surrender of a license is tantamount to disbarment, before reinstatement will be considered, Pernice must comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition.

Voluntary surrender of license accepted.


All the Justices concur.

Cheryl M. Jerome, for Pernice.